DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/441,256, filed on 5/7/2015.

Information Disclosure Statement
The information disclosure statement filed on 7/19/2021 has been considered.  

Drawings
The drawings filed on 7/19/2021 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-8, 10, 13, 14-18 and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable by Woo et al. (US-8,539,524 hereinafter, Woo).
Regarding claim 2, Woo teaches an internet enable television device (Col. 1 lines 36-52) comprising:
circuitry (Figs. 6 & 7) configured to:
receive and decode a broadcast television signal (Figs. 6/7 [651/751] and Col. 9 lines 59-60), the broadcast television signal comprising audio video data and service information; (Col. 1 lines 17-22)
transmit information indicating availability of a service to a plurality of second devices over a local area network; (Fig. 10 [S13], see additionally Fig. 14 [General Devices 1-4])
receive a connection request from at least two of the second devices of the plurality of second devices; (Fig. 10 [S15] note: performing this operation for each device is well known in the art, see for example Fig. 8 [31 & 32] and related discussion in Cols. 10/11)
communicate with the at least two second devices in a first mode when1 the decoded service information does not include emergency alert information; (Fig. 10 [IP Service])
communicate with the at least two second devices in a second mode different from the first mode when the decoded service information includes the emergency alert information, the second mode comprising communicating emergency information of the emergency alert to the at least two devices for display thereon.  (Col. 23 lines 4-11 and 55-58)
Regarding claim 3, Woo teaches wherein the circuitry is further configured to receive the connection request from the at least two of the second devices in response to the transmission of the information indicating the availability of the service.  (Fig. 10 [S13 & S14] and Col. 12 lines 21-27)
Regarding claim 4, Woo teaches wherein the internet enabled television device is in communication with the plurality of second devices via WiFi.  (Fig. 4 [131 & 802.11])
Regarding claim 5, Woo teaches wherein the circuitry is further configured to detect an emergency alert flag in the broadcast television signal in advance of the emergency alert information.  (Fig. 24 [S2502 prior to S2503] and Col. 22 line 66 through Col. 23 line 7)
Regarding claim 6, Woo teaches wherein in response to the detection of the emergency alert flag, the circuitry is further configured to enter into communication with the at least two second devices in the second mode.  (Col. 23 lines 4-58)
Regarding claim 7, Woo teaches wherein the broadcast television signal is an Advanced Television Systems Committee (ATSC) television signal.  (Fig. 5 [202] and Col. 8 lines 45-49)
Regarding claim 8, Woo teaches wherein the circuitry is further configured to communicate the emergency information as the decided service information of the broadcast television signal.  (Col. 22 line 54 through Col. 23 line 11 and Col. 23 lines 55-58)
Regarding claim 10, Woo teaches wherein the circuitry is further configured to derive text from the emergency alert information and to communicate the derived text as the emergency information to the at least two second devices.  (Fig. 26 and Col. 23 lines 4-11 and 55-58)
Regarding claim 13, Woo teaches wherein the circuitry comprises a server and the circuitry is further configured to switch between first and second modes based on whether or not the service information includes the emergency alert information (Col. 23 lines 4-11 and 55-58), wherein the first mode comprises communicating internet information to the at least two second devices.  (Fig. 10 [IP Service])
Regarding claims 14-18, the limitations of claims 14-18 are rejected as being the same reasons set forth above in claims 2 and 5-8.  
Regarding claim 21, the limitations of claim 21 are rejected as being the same reasons set forth above in claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 11, 12, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo in view of Daly et al. (US-2014/0162582 hereinafter, Daly).
Regarding claim 9, Woo teaches the limitations of claim 2 above, but differs from the claimed invention by not explicitly reciting wherein the circuitry is further configured to communicate the emergency information in a form interpretable by a web browser of the at least two second devices.  
In an analogous art, Daly teaches a relay device (Fig. 1 [relay center 108]) configured to relay emergency information to a plurality of mobile terminals (Page 1 [0018]) that includes circuitry configured to communicate the emergency information in a form interpretable by a web browser of the at least two second devices.  (Page 3 [0024], the emergency alert message may be in a first format, the first format may comprise a URL, such that each user that receives the URL can activate the URL and the relay center 108 may convert the emergency message to the first format that uses more bandwidth than the second format. The emergency alert messages may be distributed to communications devices, and Pages 3-4 [0028], the first format may provide recipients of the message with supplemental information, such as video or URLs, (~the URL once activated will bring the user to the webpage to get a video/text of the emergency alert message))
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Woo after modifying it to incorporate the ability to communicate emergency information in a form interpretable by a web browser of Daly since webpage formatting is universally used and easily programmed to accept across a wide range of mobile devices.  
Regarding claim 11, Woo in view of Daly teaches wherein the circuitry comprises a server and the circuitry is further configured to derive a uniform resource identifier (URI) from the emergency alert information and to communicate the derived URI as the emergency information to the at least two second device, a webpage corresponding to the URI being retrievable via the server. (Daly ([0024], the emergency alert message may be in a first format, the first format may comprise a URL, such that each user that receives the URL can activate the URL and the relay center 108 may convert the emergency message to the first format that uses more bandwidth than the second format. The emergency alert messages may be distributed to communications devices, and at [0028], the first format may provide recipients of the message with supplemental information, such as video or URLs, (~the URL once activated will bring the user to the webpage to get a video/text of the emergency alert message))
Regarding claims 19 and 20, the limitations of claims 19 and 20 are rejected as being the same reasons set forth above in claims 9 and 11.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find the combination of claims 2, 10, 11 and 12 together in the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive” or “when the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” or “when condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).